DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments filed December 14, 2021 are entered into the file. Currently, claims 1, 3, and 5-17 are amended; claim 4 is canceled; claims 18-20 are withdrawn; resulting in claims 1-3 and 5-17 pending for examination.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15, the limitation reciting “wherein the texture layer comprises a plurality of texture structures, and the texture structures are in a gradient arrangement” should read --the texture structures are in a gradient arrangement--, as the independent claim has already set forth that the texture layer comprises a plurality of texture structures (see line 11 of claim 1).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation reciting “the decorative layer includes a composite layer…of a texture layer and a graphic layer” is new matter that is not supported by the original specification.
The specification discloses embodiments in which the decorative layer includes a composite layer of a colorful texture layer or a colorful graphic layer (p. 7, paragraph 4; p. 12, paragraph 7), and in which the decorative layer includes one layer of a texture layer, a graphic layer, or a colorful layer, or superimposed layers of two or more thereof 
Regarding claims 2-3 and 5-17, the claims are rejected based on their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
As explained previously with respect to claim 5 (see paragraph 12 of the Non-Final office action mailed 09/14/2021), it is not clear if a “composite layer” is formed by two layers that are stacked side-by-side (i.e. superimposed), or if the term “composite layer” implies a different structure. Although the claim was amended to recite “a composite layer or superimposed layers”, it is not clear if the phrase “or superimposed layers” is meant to restate the phrase “a composite layer” and explain that a composite layer refers to two superimposed layers, or if the phrase “or superimposed layers” is meant to differentiate “a composite layer” from “superimposed layers”, implying that a composite layer is separate and distinct from a structure made of two superimposed layers. Clarification from the Applicant is respectfully requested.
In looking to the instant specification, one embodiment of the decorative layer is said to include a composite layer of a colorful texture layer or a colorful graphic layer (p. 7, paragraph 4). A composite layer is further said to be where “two layers share a fused and overlapping part, e.g., the UV resin forming a texture layer is colored itself” (p. 7, paragraph 4). Although it is not clear exactly what is meant by “two layers sharing a fused and overlapping part”, the instant specification appears to refer to a composite layer as a singular layer having the combined features of two layers. For example, a composite layer of a texture layer and a colorful layer is equivalent to a colorful texture layer, which is exemplified by a texture layer made of a colorful resin. Similarly, a composite layer of a texture layer and a graphic layer (e.g. wherein the texture layer has a graphic thereon) is a graphic texture layer, and a composite layer of a colorful layer and a graphic layer (e.g. wherein the graphic is colored) is a colorful graphic layer.
Therefore, for the purposes of applying prior art, the newly added limitation to claim 1 reciting “the decorative layer includes a composite layer or superimposed layers of a texture layer and a graphic layer, or a composite layer or superimposed layers of a texture layer and a colorful layer” is considered to be met by either: (1) a single layer (i.e. a composite layer) of a graphic texture layer or a colorful texture layer, or (2) a stack of two layers (i.e. superimposed layers) of a texture layer and either a graphic layer or a colorful layer.
Regarding claims 1 and 6, the limitations reciting “the [plurality of colorful] textures structures are one or more of linear cylindrical lens, curved cylindrical lens, micro lens, Fresnel lens, CD patterns, short lines, moth-eye structures, brushed patterns, with or without spacing provided between the texture structures” are indefinite because it remains unclear what structure is defined by the claimed terms.
As explained previously with respect to claim 6 (see paragraphs 13-14 of the Non-Final office action mailed 09/14/2021), it is not clear what structure is defined by the terms “linear cylindrical lens”, “curved cylindrical lens”, “micro lens”, “CD patterns”, “short lines”, or “brushed patterns”. In the response to the previous indefiniteness rejection, the Applicant submits that a “linear cylindrical lens” is also known as a “columnar lens with a linear shape” and a “curved cylindrical lens” is also known as a “columnar lens with a curved columnar mirror shape”, and “micro lens”, “CD patterns”, “short lines”, and “brushed patterns” are used within their conventional meanings in the art (p. 8-9 of remarks filed 12/14/2021).
However, it remains unclear what structures are defined by a “columnar lens with a linear shape” and a “columnar lens with a curved columnar mirror shape”, and the 
Furthermore, in the embodiment of Figs. 2 and 4 of the instant specification, the texture structures (311b, 311d) are said to be in the form of grooves in a concave arrangement, which have a quadrangular cross section (p. 12, paragraphs 3, 5). It is not clear whether the embodiment wherein the texture structures are in the form of grooves is encompassed by any of the structures of claim 1.
Regarding claim 5, the limitation reciting “wherein the decorative layer includes the composite layer, and the composite layer is a colorful texture layer formed from a texture layer and a colorful layer, or a colorful graphic layer formed from a graphic layer and a colorful layer, and wherein if the colorful texture layer is included, then it comprises a plurality of colorful texture structures in a convex and/or concave arrangement” is indefinite because it is not clear whether the new limitations of claim 5 fall within the scope of the new limitations of claim 1.
Amended independent claim 1 requires that the decorative layer includes a composite layer or superimposed layers of a texture layer and a graphic layer, or a composite layer or superimposed layers of a texture layer and a colorful layer. The new limitation of dependent claim 5 reciting “wherein the decorative layer includes the composite layer, and the composite layer is a colorful texture layer formed from a texture layer and a colorful layer” appears to further limit the second aspect of the above 
Indeed, the new limitation of claim 5 reciting that “the composite layer is…a colorful graphic layer formed from a graphic layer and a colorful layer” lacks antecedent basis in that it does not further limit either of the two composite layers set forth in claim 1, as each of the composite layers recited in claim 1 necessarily contain a texture layer.
In order to overcome this rejection, the limitation of claim 5 reciting:
“wherein the decorative layer includes the composite layer, and the composite layer is a colorful texture layer formed from a texture layer and a colorful layer”
can be amended to:
--wherein the decorative layer includes the composite layer of a texture layer and a colorful layer as a colorful texture layer--
in order to clarify that the decorative layer is specifically limited to the aspect where the decorative layer includes the composite layer of a texture layer and a colorful layer (i.e. a colorful texture layer), as previously set forth in claim 1.
Regarding claim 13, the limitation reciting “the decorative layer is stacked with a colorful layer and a graphic layer contacting with each other” is indefinite in view of the limitation of claim 1 requiring that the decorative layer includes a composite layer or superimposed layers of a texture layer and a graphic layer or a composite layer or 
Based on the amendments to claim 13 in response to the previous indefiniteness rejection, the new language of claim 13 appears to require either (1) that the decorative layer comprises two superimposed layers selected from (a) a colorful layer and a texture layer, (b) a graphic layer and a texture layer, or (c) a colorful layer and a graphic layer, wherein the superimposed layers are in contact with each other, or (2) that the decorative layer comprises three layers: a colorful layer, a graphic layer, and a texture layer.
Although the first two embodiments of claim 13 wherein the decorative layer comprises two superimposed layers selected from a texture layer and either a colorful layer or a graphic layer appear to further limit the above limitation of claim 1 by specifying that the superimposed layers are in contact with each other, it is not clear how the embodiment wherein “the decorative layer is stacked with a colorful layer and a graphic layer contacting with each other” further specifies the layer structure of the decorative layer of claim 1, which is required to include a texture layer. It is not clear if the layers recited in claim 13 are meant to be provided in addition to the composite or superimposed layers included in the decorative layer of claim 1. Clarification from the Applicant is respectfully requested.
Regarding claims 2-3, 7-12, and 14-17, the claims are rejected based on their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5-8 and 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 5, as explained in the indefiniteness rejection above, the limitation reciting “wherein the decorative layer includes the composite layer, and the composite layer is a colorful texture layer formed from a texture layer and a colorful layer, or a colorful graphic layer formed from a graphic layer and a colorful layer” does not appear to further limit the optical decorative film of claim 1.
Independent claim 1 requires that the decorative layer includes a composite layer or superimposed layers of a texture layer and a graphic layer or a composite layer or superimposed layers of a texture layer and a colorful layer, while dependent claim 5 requires that the decorative layer includes a composite layer of a texture layer and a colorful layer, or a composite layer of a graphic layer and a colorful layer. Thus, while the scope of claims 1 and 5 overlap in the embodiment wherein the decorative layer includes a composite layer of a texture layer and a colorful layer, claim 5 further 
Regarding claim 13, similar to the above, the limitation reciting “the decorative layer is stacked with a colorful layer and a graphic layer contacting with each other” does not appear to further limit the optical decorative film of claim 1 because this limitation appears to broaden the scope of claim 1 by providing an additional embodiment wherein the decorative layer includes a composite layer of a graphic layer and a colorful layer.
Regarding claims 6-8 and 14-15, the claims are rejected based on their dependency on claims 5 and 13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (CN 206584059, cited on IDS, machine translation previously provided).
Regarding claim 1, Gao et al. teaches an optical decorative film comprising a support layer (11; carrier) having a first side (second surface) and an opposite second side (first surface), wherein an optical layer (20; micro-nano structure layer) is provided on the first side of the support layer, and a decorative layer (graphic structure layer) is provided on the second side of the support layer (Figs. 2-6, [0040]).

    PNG
    media_image1.png
    495
    1578
    media_image1.png
    Greyscale

Fig. 5 of Gao et al. (CN 206584059) showing an optical decorative film comprising a carrier (11) having a micro-nano structure layer (20) arranged on a second surface thereof and a graphic structure layer including graphic structures (50) and focusing structures (51) arranged on a first surface thereof.

The optical layer includes a plurality of micro-nano structures in a convex and/or concave arrangement, wherein a cross-sectional shape of the micro-nano structure is 
The decorative layer includes a composite or superimposed layers of a texture layer composed of a plurality of texture structures (51; focusing structures) formed in a convex and/or concave arrangement and a graphic layer composed of graphic structures (50) (Figs. 5-6, [0047]). The texture structures are selected from a micro lens or a cylindrical lens [0050].
Regarding claim 2, Gao et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer (graphic structure layer) includes a reflective layer (52) provided on one side of the texture layer so as to overlie the second side of the support layer, and further includes a colored layer (53) overlying the reflective layer (Fig. 6, [0044]-[0045], [0048]).
Regarding claim 13, Gao et al. teaches all of the limitations of claim 1 above and, as noted above, teaches that the decorative layer (graphic structure layer) includes a texture layer comprising a plurality of texture structures (51; focusing structures) stacked and in direct contact with a graphic layer (50; graphic structures) (Figs. 5-6, [0047]).
Regarding claim 17, Gao et al. teaches all of the limitations of claim 1 above and further teaches a cover plate for consumer electronics comprising the optical decorative film [0004]. However, it is noted that the limitation reciting “for consumer .

Claims 1, 2, 9, 10, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 207758292, machine translation previously provided).
Regarding claim 1, Liu et al. teaches an optical decorative film (100; cover plate) comprising a support layer (10; substrate) having a first side (12; second surface) and an opposed second side (11; first surface), wherein an optical layer (13; second texture layer) is provided on the first side of the support layer and has a plurality of micro-nano structures (132; substrate textures), and wherein a decorative layer (106; decorative film) is provided on the second side of the support layer and is supported by the support layer (Figs. 1-10, [0007], [0043]-[0044]).

    PNG
    media_image2.png
    403
    766
    media_image2.png
    Greyscale

Fig. 1 
The micro-nano structures (132; substrate textures) of the optical layer are protrusions arranged at intervals with spacing (134; recesses) provided between two adjacent protrusions and may have a rectangular, triangular, arcuate, trapezoidal, or polygonal cross-section (Figs. 14-18, [0044], [0070]-[0071]). Thus, as illustrated in Figs. 15 and 17, the micro-nano structures having a triangular cross-sectional shape can be characterized as short lines with or without spacing provided therebetween, while the micro-nano structures having an arcuate cross-section as illustrated in Figs. 16 and 18 can be characterized as curved cylindrical lenses. Liu et al. further teaches that the pattern formed by the protrusions (132) and recesses (134) may be a brushed pattern [0073].
The decorative layer (106; decorative film) includes a composite or superimposed layers of a texture layer (40; first texture layer) composed of a plurality of texture structures (42; decorative textures) in a convex and/or concave arrangement and a colorful layer (50; coating layer, 60; ink layer) (Figs. 1-10, [0047]-[0048]).
Similar to the micro-nano structures of the optical layer, the texture structures (42; decorative textures) of the decorative layer are protrusions arranged at intervals with recesses (44; spacing) provided between two adjacent protrusions and may have a rectangular, triangular, arcuate, trapezoidal, or polygonal cross-section (Figs. 22-26, [0044], [0077]). Thus, as illustrated in Figs. 23 and 25, the texture structures having a triangular cross-sectional shape can be characterized as short lines with or without spacing provided therebetween, while the texture structures having an arcuate cross-section as illustrated in Figs. 24 and 26 can be characterized as curved cylindrical 
Regarding claim 2, Liu et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer (106; decorative film) includes a reflective layer (50; coating layer) overlying the second side of the support layer and a colored layer (60; ink layer) overlying the reflective layer (Figs. 1-4, [0048], [0058]).
Regarding claim 9, Liu et al. teaches all of the limitations of claim 1 above and further teaches that the graphic layer (60; ink layer) comprises a UV resin (40; texture layer) with gradient grooves (44; decorative recesses) and a filler (ink) filled inside the grooves, wherein the filler forms the colorful patterns (i.e. graphic) of the graphic layer ([0044], [0047], [0054]).
Regarding claim 10, Liu et al. teaches all of the limitations of claim 1 above and further teaches that the colorful layer (60; ink layer) comprises a UV resin layer (40; texture layer) with gradient grooves (44; decorative recesses) and a colorful material (ink) filled inside the grooves ([0044], [0047], [0054]). Liu et al. further teaches that decorative textures (42) may be provided at unequal intervals such that the width of the grooves can either increase or decrease in the direction away from the center of the film (i.e. forming a gradient) in order to produce a gradient color (Fig. 20, [0075]).
Regarding claim 13, 
Regarding claim 14, Liu et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer (106; decorative film) further comprises a binding layer (20; adhesive layer) that binds the decorative layer to the second side (11; first surface) of the support layer ([0050], [0052]).
Regarding claim 15, Liu et al. teaches all of the limitations of claim 13 above and further teaches that the texture structures (42; decorative textures) may be provided at unequal intervals such that the spacing between the structures can either increase or decrease in the direction away from the center of the film (i.e. forming a gradient) in order to produce a gradual colorful effect (Figs. 12, 20, [0066], [0075]).
Regarding claim 16, Liu et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer (106; decorative film) includes at least two colorful layers (50, 60; coating layer, ink layer) ([0044], [0055]-[0056]).
Regarding claim 17, Liu et al. teaches all of the limitations of claim 1 above and further teaches a cover plate (100) for consumer electronics comprising the optical decorative film [0085]. However, it is noted that the limitation “for consumer electronics” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the product.

Claims 1, 9, 10, 12, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenblik ‘260 (US 2007/0058260).
Regarding claims 1 and 13, Steenblik ‘260 teaches an image presentation system employing microstructured icon elements to form an image (Abstract). In the 

    PNG
    media_image3.png
    390
    269
    media_image3.png
    Greyscale

Fig. 15b of Steenblik ‘260 (US 2007/0058260) showing a two-sided system (272) comprising two sets of lenses (274, 280) imaged by icon layers (276, 278), which are joined by an icon spacer layer (277).


The first system (287) comprises a set of micro-lenses (274) ([0159], [0185], [0220], Figs. 1a, 3a-I, 15b), which corresponds to the claimed optical layer that has a plurality of micro-nano structures in a convex and/or concave arrangement. The second system (289) similarly comprises a set of micro-lenses (280) ([0159], [0185], [0220], Figs. 1a, 3a-i, 15b), which corresponds to the claimed texture layer that comprises a plurality of texture structures in a convex and/or concave arrangement.

The second system further comprises an icon layer (278) ([0220]), which may be formed of a photopolymer having coloring agents incorporated therein, or may be formed of icon elements in the form of graphical elements such as characters or logos ([0140]-[0145], [0207]-[0209]). Thus, second system (289) comprising the icon layer (278) adjacent to the layer of micro-lenses (280) corresponds to the claimed decorative layer including a composite or superimposed layers of a colorful or graphic layer and a texture layer stacked and in contact with each other.
Regarding claim 9, Steenblik ‘260 teaches all of the limitations of claim 1 above and further teaches that the icon layer (graphic layer) may be formed of a photopolymer (UV resin) having icon elements (114, 115) and voids (113; grooves), which may be filled or coated with a dye or pigmented material to form a graphical element ([0140]-[0145], [0209], Fig. 7c).
Regarding claims 10 and 15, Steenblik ‘260 teaches all of the limitations of claim 1 above and further teaches that the icon layer (colorful layer) may be formed of a photopolymer (UV resin) having icon elements (114, 115) and irregularly spaced voids (113; gradient grooves), which may be filled or coated with a dye or pigmented material to present a gradient color ([0140]-[0145], [0209], Fig. 7c).
Regarding claim 12, 
Regarding claim 17, Steenblik ‘260 teaches all of the limitations of claim 1 above and further teaches that the image presentation system can be used for visual enhancement of clothing, skin products, documents, printed matter, manufactured goods, packaging, point of purchase displays, publications, advertising devices, sporting goods, financial documents, transaction cards, and all other goods, including electronic equipment ([0062], [0425]-[0463]), thus meeting the claimed limitation. However, it is noted that the limitation reciting “for consumer electronics” is considered functional language related to an intended use of the cover plate and is accorded limited weight as the language does not further limit the structure of the product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 206584059, cited on IDS, machine translation previously provided), as applied to claim 1 above.
Regarding claim 16, Gao et al. teaches all of the limitations of clam 1 above, including that the decorative layer includes a texture layer composed of a plurality of texture structures (51; focusing structures) and a graphic layer composed of graphic structures (50) (Figs. 5-6, [0047]). Although the reference does not expressly teach that the decorative layer includes at least two or more colorful, graphic, or texture layers, it would have been obvious to one of ordinary skill to include more than one of any of the layers taught by Gao et al. in order to provide a varied decorative effect to the optical film. Furthermore, in the case where the prior art describes the structure of the claimed invention aside from a mere duplication of parts, the claimed structure is rendered obvious over the prior art.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 206584059, cited on IDS, machine translation previously provided) as applied to claim 2 above, and further in view of Weber et al. (US 2014/0009838, previously cited).
Regarding claim 3, Gao et al. teaches all of the limitations of claim 2 above but does not expressly teach that the optical decorative film further comprises a protective layer overlying the optical layer. However, in the analogous art of optical decorative films, Weber et al. teaches a Fresnel lens film (112, 162) having a support layer (114, 164) and an optical layer having micro-nano structures (116, 166; transmissive facets) in the form of Fresnel prisms (Fig. 1, [0029]-[0033]).
Weber et al. further teaches that a protective layer (113, 163; planarization layer) overlies the micro-nano structures of the optical layer so that the micro-nano structures are protected from scratches or contamination by dirt or debris (Fig. 1, [0009], [0083]). Weber et al. further teaches that the protective layer has a low refractive index, wherein the difference in refractive index between the protective layer and the micro-nano structures is greater than 0.1 so that refraction of light can occur at the textured surface formed between the layers and to increase the optical power of the Fresnel lens ([0032], [0046]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical decorative film of Gao et al. by providing a protective layer overlying the optical layer and by specifying a difference in refractive index between the protect layer and the micro-nano structures according to the claimed invention, as taught by Weber et al., in order to protect the micro-nano 
It is noted that the limitation reciting “for protecting the micro-nano structures” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the optical decorative film.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steenblik ‘260 (US 2007/0058260) as applied to claim 1 above.
Regarding claim 11, Steenblik ‘260 teaches all of the limitations of claim 1 above and further teaches that the icon spacer layer can be formed from polyethylene terephthalate (PET) and can have a thickness ranging from about 8 to about 25 microns [0260]. Although the reference does not expressly teach a thickness of the support layer with respect to a thickness of the decorative layer, the reference does teach that the thickness of the icon spacer layer (277; support layer) can be appropriately set according to the depth of focus of the lenses (274, 280) so that the images (282, 286) projected by the lenses are not displayed through the wrong side [0220].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of the support layer relative to a thickness of the decorative layer meeting the claimed relationship, in order to prevent the lenses from displaying images through the wrong side of the system, as taught by Steenblik ‘260.

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik ‘260 (US 2007/0058260) as applied to claim 1 above, and further in view of Hoffmüller et al. (US 2010/0109317).
Regarding claim 2, Steenblik ‘260 teaches all of the limitations of claim 1 above. Although Steenblik ‘260 teaches that different coating materials may be applied to the lenses or icon elements in order to impart desirable optical effects such as reflectivity ([0128]-[0130]), the reference does not expressly teach that the decorative layer includes a reflective layer overlying the second side and a colored layer overlying the reflective layer.
However, in the analogous art of optical films, Hoffmüller et al. teaches an embossing lacquer for producing micro-optical security elements such as microlenses and microstructures ([0022]). In one embodiment, Hoffmüller et al. teaches that the embossed lacquer layer (42) forming embossed microstructures (46) can be coated with a reflective metal layer or an opaque ink layer (colored layer), so as to produce an additive or subtractive color effect in combination with the colored lacquer ([0101]-[0102]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image presentation system of Steenblik ‘260 by providing a reflective layer and a colored layer on the micro-lenses so as to overlie the second side, as taught by Hoffmüller et al., for the benefit of creating a more complex visual effect.
Regarding claims 5 and 6, Steenblik ‘260 teaches all of the limitations of claim 1 above. Although Steenblik ‘260 teaches that the micro-lenses can be formed of a substantially transparent radiation curable material ([0261]), the reference does not 
However, in the analogous art of optical films, Hoffmüller et al. teaches an embossing lacquer for producing micro-optical security elements such as microlenses and microstructures, wherein the lacquer can be either colored or colorless, depending on the desired optical effects ([0015], [0061], [0063], [0102]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image presentation system of Steenblik ‘260 by using a colored lacquer to form the microlenses, as taught by Hoffmüller et al., for the benefit of creating a more complex visual effect.
Regarding claim 7, Steenblik ‘260 in view of Hoffmüller et al. teaches all of the limitations of claim 6 above, and Steenblik ‘260 further teaches that the thickness of the icon spacer layer (277; support layer) can be appropriately set so that the images (282, 286) projected by the lenses (274, 280) are not displayed through the wrong side ([0220]), thus meeting the limitation requiring that there is no interference between the micro-nano structures and the texture structures. Steenblik ‘260 further teaches that the icon spacer layer can optionally be pigmented so as to block the lenses on one side of the material from imaging the ‘wrong’ set of icons [0221].



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steenblik ‘260 (US 2007/0058260) in view of Hoffmüller et al. (US 2010/0109317) as applied to claim 2 above, and further in view of Weber et al. (US 2014/0009838, previously cited).
Regarding claim 3, Steenblik ‘260 in view of Hoffmüller et al. teaches all of the limitations of claim 2 above. Although Hoffmüller et al. further teaches that the micro-optic structures can be provided with an overlacquering to protect the structures from forgery ([0073], [0092]), the combination of references does not expressly teach a difference in refractive index between the protective layer and the micro-nano structures. However, in the analogous art of optical decorative films, Weber et al. teaches a Fresnel lens film (112, 162) having a support layer (114, 164) and an optical layer having micro-nano structures (116, 166; transmissive facets) in the form of Fresnel prisms (Fig. 1, [0029]-[0033]).
Weber et al. further teaches that a protective layer (113, 163; planarization layer) overlies the micro-nano structures of the optical layer so that the micro-nano structures are protected from scratches or contamination by dirt or debris (Fig. 1, [0009], [0083]). Weber et al. further teaches that the protective layer has a low refractive index, wherein the difference in refractive index between the protective layer and the micro-nano structures is greater than 0.1 so that refraction of light can occur at the textured surface formed between the layers and to increase the optical power of the Fresnel lens ([0032], [0046]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image presentation system of Steenblik 
It is noted that the limitation reciting “for protecting the micro-nano structures” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the optical decorative film.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Steenblik ‘260 (US 2007/0058260) in view of Hoffmüller et al. (US 2010/0109317) as applied to claim 6 above, and further in view of Dona et al. (US 6,381,071).
Regarding claim 8, Steenblik ‘260 in view of Hoffmüller et al. teaches all of the limitations of claim 6 above but does not expressly teach that the micro-nano structures and/or the texture structures are in a gradient arrangement. However, in the analogous art of optical elements, Dona et al. teaches a lenticular sheet (optical decorative film) comprising a first lenticular array (34) including a large number of spaced microlenses (35) provided on a first side of a central layer (31) and a second lenticular array (36) including microlenses (37) on a second side thereof (col 5, Ln 13-30; Figs. 5(A)-(B)).
Dona et al. teaches that the spacing between microlenses (35) in a first region (38) is t1, while the spacing between microlenses (35) in a second region (39) is t3, 1 and t3 are set to be different from one another in order to vary the magnitude of magnification of the images presented on the microlenses (37) (col 5, Ln 31-39; col 5, Ln 59-col 6, Ln 28; Fig. 5(A)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image presentation system of Steenblik ‘260 in view of Hoffmüller et al. by providing one or more sets of microlenses in a gradient arrangement, as taught by Dona et al., for the benefit of creating a more complex optical effect where the magnification of the underlying images is varied.

Response to Arguments
Response-Drawings
The previous objections to the drawings are overcome by the replacement drawings filed December 14, 2021, which correct the error in Fig. 13.

Response-Claim Objections
The previous objections to claims 1, 3, and 18 are overcome by Applicant’s amendments to the claims in the response filed December 14, 2021.
 
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 4, 7, and 13-16 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by 
However, in light of the amendments, new issues under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 112(d) are presented in the office action above.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant's arguments, see pages 9-11 of the remarks filed December 14, 2021, with respect to Gao et al. and Liu et al. have been fully considered but they are not persuasive.

With respect to the rejections over Gao et al., the Applicant argues that the reference does not disclose the following features of amended claim 1: (1) a texture layer comprised of a plurality of texture structures, (2) a composite structure comprising a texture layer and a colorful layer or a texture layer and a graphic layer, and (3) the texture structures of the decorative layer or micro-nano structures of the optical layer including a linear cylindrical lens, a curved cylindrical lens, short lines, or moth-eye structures.
These arguments are not persuasive. With respect to the first feature, it is noted in the prior art rejections above that Gao et al. teaches a graphic structure layer which includes focusing structures (51) and graphic structures (50) (Figs. 5-6, [0047]-[0048], [0050]), wherein the focusing structures correspond to the claimed texture structures.
With respect to the second feature, it is noted that claim 1 requires the decorative layer to include either a composite structure of a texture layer and a graphic layer or a or superimposed layers of a texture layer and a graphic layer or superimposed layers of a texture layer and a colorful layer. Since Gao et al. teaches that the decorative layer includes superimposed layers of a texture layer formed of texture structures (51; focusing structures) and a graphic layer formed of graphic structures (50), the reference meets the claimed limitations.
With respect to the third feature, it is noted that the texture structures and the micro-nano structures are not specifically limited to a linear cylindrical lens, a curved cylindrical lens, short lines, or moth-eye structures, but rather can be any one or more of a linear cylindrical lens, a curved cylindrical lens, a micro lens, a Fresnel lens, CD patterns, short lines, moth-eye structures, or brushed patterns, with or without spacing provided therebetween. Since Gao et al. teaches that the focusing structures (51; texture structures) are selected from a micro lens or a cylindrical lens ([0050]) and further teaches that the micro-nano structures (20) have a convex and/or concave structure with a triangular or arcuate cross-sectional shape corresponding to short lines or curved cylindrical lenses (Figs. 1-6, [0043]), the reference meets the claimed limitations.
It is noted in the indefiniteness rejections above that it is not clear exactly what structure is required by the claimed linear cylindrical lens, curved cylindrical lens, CD patterns, short lines, and brushed patterns. The Applicant is encouraged to clearly explain what these claimed structures are intended to be and to point out specifically how the structures disclosed by Gao et al. differ from what is being claimed.

With respect to the rejections over Liu et al., the Applicant argues that the reference does not disclose the following features of amended claim 1: (1) a composite layer comprising a texture layer and a graphic layer, and (2) the micro-nano structures of the optical side or the texture structures of the decorative side being one or more of a linear cylindrical lens, curved cylindrical lens, micro lens, Fresnel lens, CD patterns, short lines, moth-eye structures, or brushed patterns.
These arguments are not persuasive. With respect to the first feature, it is noted that claim 1 does not expressly require a composite layer comprising a texture layer and a graphic layer, but rather requires either a composite layer of a texture layer and a graphic layer or a composite layer of a texture layer and a colorful layer (or superimposed layers thereof). Since Liu et al. teaches a decorative film (106; decorative layer) comprising a first texture layer (40; texture layer) adjacent to a coating layer (50) and an ink layer (60) that each present colorful patterns ([0047]-[0048]), the reference meets the claimed limitations.
With respect to the second feature, it is noted in the prior art rejections above that Liu et al. teaches that both the substrate textures (132; micro-nano structures) and the decorative textures (42; texture structures) may have an arcuate cross-section ([0070], [0079]), which appears to correspond to the claimed curved cylindrical lens structure (Figs. 16, 18, 24, 26). Liu et al. further teaches that both the substrate textures and the decorative textures may be provided in a brushed pattern ([0073], [0082]). However, it is not clear if a “brushed pattern” (as used in the claim and in the prior art) refers to a specific shape of the structures, or if it refers to an arrangement of the structures.
It is noted in the indefiniteness rejections above that it is not clear exactly what structure is required by the claimed linear cylindrical lens, curved cylindrical lens, CD patterns, short lines, and brushed patterns. The Applicant is encouraged to clearly explain what these claimed structures are intended to be and to point out specifically how the structures disclosed by Liu et al. differ from what is being claimed.

Applicant's arguments, see pages 10-11 of the remarks filed December 14, 2021, with respect to Peters et al. and Steenblik et al. have been considered but are moot because the previous rejections over Peters et al. (US 2015/0008262) and Steenblik et al. (US 5,359,454) are withdrawn. In light of the amendments, rejections over Steenblik ‘260 (US 2007/0058260), Hoffmüller et al. (US 2010/0109317), and Dona et al. (US 6,381,071) are presented in the office action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2018/0196166) teaches an optical film wherein one embodiment of a decorative microlens encompasses a graphic or text structure (503) embedded in a microlens structure (501) (Fig. 5, [0090]), which appears to correspond to the claimed composite layer of a texture layer and a graphic layer.
Commander et al. (US 2009/0034082) teaches a security device comprising a substrate having an array of microlenses (3) on one side and an .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785